Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 23, 1995, convicting him of murder in the second degree, attempted murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s charge as to the defendant’s accessory liability, when viewed as a whole, "adequately conveyed the proper standards” (People v Roman, 190 AD2d 831, affd 83 NY2d 866; see, People v Coleman, 70 NY2d 817).
The defendant’s remaining contentions, including those in his supplemental pro se brief, are either unpreserved for review, without merit, or constitute harmless error. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.